395 U.S. 162
89 S. Ct. 1647
23 L. Ed. 2d 174
Harley D. JONESv.State of ILLINOIS by its ELECTORAL BOARD.
No. 1173.
Supreme Court of the United States
May 19, 1969

William J. Scott, Atty. Gen. of Illinois, and Francis T. Crowe, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The decision of the Illinois Supreme Court having been rendered prior to our decision in Moore v. Ogilvie, 394 U.S. 814, 89 S. Ct. 1493, 23 L. Ed. 2d 1, which overruled, MacDougall v. Green, 335 U.S. 281, 69 S. Ct. 1, 93 L. Ed. 3, the judgment is vacated and the cause remanded so that it can be reconsidered in light of the changed circumstances.


2
Mr. Justice HARLAN and Mr. Justice STEWART would affirm the judgment.